Citation Nr: 0710331	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits on the basis of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1974 to December 1977; he also had prior 
unverified active service of approximately two years and four 
months.  The veteran then served on active duty in the United 
States Navy from November 1980 to July 1995.  The veteran 
died in November 2000, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, a Board hearing was conducted at the RO 
before a Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Veterans Law Judge who conducted the August 2005 hearing 
is no longer employed at the Board.  In February 2007, the 
Board sent a letter to the appellant to notify her of this 
and of her right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  Later that same 
month, the appellant responded and stated that she wanted to 
have a videoconference hearing before a Veterans Law Judge.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a videoconference Board hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The RO should 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to her current address of record.  
The appellant is advised that if she 
desires to withdraw the hearing request 
prior to the hearing, she may do so in 
writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


